DETAILED ACTION
0.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	This is a Non-final office action in response to communication received on October 16, 2020. Claims 1-20 are pending and hereby examined.
Examiner's Note
2.	The Applicant(s) is/are invited to a telephonic interview to resolve one or more of the objection(s) and rejection(s) as set forth below and to expedite the prosecution of this application, note the Conclusion section as set forth below for contact details of the Examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-10 are a method; claims 11-19 are a system; and claim 20 is a non-transitory CRM. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1, 11, and 20 (taking recitation of claim 1 as representative as claims 11 and 20 recite substantially similar subject matter) is as follows: receiving a set of user metadata for a plurality of users, the user metadata comprising one or more of user ... history, purchase history, term usage history, social ... posts and actions, or location information; based on the set of user metadata, identifying, via a ... model, a subset of the users having an affinity for purchasing ... home-entertainment content, wherein the affinity is above a threshold level; and providing an indication of the subset of users having the affinity above the threshold level. 
	Further, dependent claims 2-10 and 12-19 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For instance claims 2-7 (similarly claims 12-16) further describe that models utilized are plurality of FFM models which (similarly claims 17-18) describe comparing (to a predetermined value) and organizing a subset of EST users to ensure at least n users are maintained and if the users are below n number of users adding a user and the user may also be added by using TF-IDF technique (similarly claim 19).
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. See claims 1-9, 11-18, and 20 which make use of one or more models to evaluate users' data to target subset of users having a certain affinity score.

	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are online sources of data such as browsing history, social media posts and actions, etc., and digital content (see claims 1, 11, and 20); one or more machine learning models (see claims 1-7, 11-16, and 20).
	The additional elements are simply utilized as generic tools to implement the abstract idea as a plan to target a group user by collecting/receiving data (see at least as-filed spec. para. [0112]), analyzing via a machine learning model, and outputting result, which is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the Int. Ventures v. Cap One Bank ‘382 patent). Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]. The controller (see claim 11) and a non-transitory CRM (per claim 20) merely execute or comprise the "apply it" instructions (see as-filed spec. paras. [0030]; [0110]) on sent/received data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), i.e. executing instructions on insignificant extra solution activity such as pre-solution activity e.g. data gathering (see MPEP 2106.05(g)). Thus, the process or idea is generally linked to a field of use and intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via one or more machine learning models executed as "apply it" instructions by a generic processor/controller to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts - has not been Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here request for an advertisement is being sent over a network]; and
	ii. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d [similarly here user's data is received and based on analysis targeted promotions are to be transmitted over a network and past user interactions are utilized for predicting future user interaction or outcome].
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:


	i) Chandramouli, Patent: US 8,442,683 note para. [0005]-[0007] and [0029]-[0033]; (ii) Lee, Pub. No.: US 2002/0107926 note para. [0020]; (iii) Kwok, Pub. No.: US 2002/0150295 note para. [0015]; (iv) Teller, Pub. No.: US 2004/0133081 [0236]-[0238]; (v) Agrawal and Srikant Patent No.: US 6546389 note "As recognized herein, the primary task of data mining is the development of models about aggregated data. Accordingly, the present invention understands that it is possible to develop accurate models without access to precise information in individual data records."; (vi) Deshpande et al., Pub. No.: US 2015/0134413 [0046] Using the target and input features, in step F3 of FIG. 1, a plurality of forecasting models are built for a product or a product category, a location, and a time window.  A plurality of forecasting models can be built using existing machine learning based methods and/or time-series forecasting methods, and using the standard training-testing-validation methods. In an exemplary embodiment, only the highest quality models with high quality (high accuracy, precision, recall, etc.) are retained.; [0078] The processing system forecasting engine 202 can also include a forecasting model building engine 224 and a forecast calculation engine 226. In the model building stage, target and input features based on a customer or a customer segment's past data are used to train, test, and validate different types of forecasting models using machine learning and/or time series forecasting based approaches.  Individual models are retained depending on the performance.  The output of plurality of these retained models can then be fused into a single model 228.  The fusion can be based on a rule-based approach or by assigning weights to individual model and combining those using ranking or combination techniques." (vii) Wei et al., Pub. No.: US 2015/0235260 [0080] Then, analysis module 532 may determine one or more predefined model(s) 546 based on event data 538 and the one or more targeting criteria. For example, analysis module 532 may use training and testing subsets of this information to generate one or more machine-learning models. The one or more predefined model(s) 546 may allow estimates of the number of future events to be determined for terms 544 in the one or more targeting criteria 542.; (viii) Beatty, Pub. No.: US 2012/0166267 see [0177] note "the prediction of conversion rate is performed by a machine-learning system that is trained using historical purchase data available to the ad system. The training set contains instances of purchase/no purchase decisions and many data points about the (user, context, offer). For example, the training examples might contain the following data points about the offer that was made to a user: price of offer, % discount of offer, popularity of merchant, time of day, gender of user, income of user, interests of user, websites visited by user, categories of websites visited by user, search queries by user, category of business, number of friends that had purchased the offer, "closeness" of friends that had purchased the offer, physical distance between the user's home and the business, physical distance between the user's workplace and the business, the "cluster id" of the user (generated by a clustering algorithm that placed, and users into clusters based on similar attributes of preferences)."


significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by van Zwol et al. (Pub. No.: US 2018/0124444) referred to hereinafter as Van.
	As per claims 1, 11, and 20, Van discloses
- as per claim 1, Van discloses a method for providing secondary content, related to primary content, for targeted transmission, the method comprising (see [0017]): 
- as per claim 11, Van discloses a system for providing secondary content, related to primary content, for targeted transmission, the system comprising one or more controllers configured to (see [0017]; [0020]-[0022]):
- as per claim 20, Van discloses a machine-readable non-transitory medium having stored thereon machine- executable instructions for providing secondary content, related to primary content, for targeted transmission, the instructions comprising (see [0017]; [0058]):
- as per claim limitations of claims 1, 11, and 20, 
(a) Van discloses receiving a set of user metadata for a plurality of users, the user metadata comprising one or more of user browsing history, purchase history, term usage history, social media posts and actions, or location information (see Fig. 3 and its associated description; [0034] 

(b) Van discloses based on the set of user metadata, identifying, via a machine learning model, a subset of the users having an affinity for purchasing digital home-entertainment content, wherein the affinity is above a threshold level (see [0015] note "For example, while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, 
 
(c) Van discloses providing an indication of the subset of users having the affinity above the threshold level (see [0049]; [0050]; [0051] note "The model 704 may be an adaptive model that uses collected user activity data to adjust one or both of the thresholds 604, thereby adjusting the percentage of users to whom promotional elements will be presented.").  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van, in view of Juan et al. (NPL: Field-aware Factorization Machines, publicly available September 15-19, 2016) referred to hereinafter as Juan.
	As per claim 2, Van discloses the claim limitations of claim 1. Van suggests using plurality of models, see [0034]; [0049]-[0054], however Van expressly does not teach wherein the machine learning model comprises a field- aware factorization machine (FFM) model. However, in the same filed of endeavor, Juan teaches wherein the machine learning model comprises a field- aware factorization machine (FFM) model (see Abstract and Introduction sections on pages 1-2 of 8; and section 4.6 Comparison on More Data Sets on pages 6-7 of 8).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invent to modify Van in view of Juan's Motivation to modify would be to utilize a particular type of model over the others as it would outperform other models depending on type of data sets, see at least Juan section 4.6 Comparison on More Data Sets on pages 6-7 of 8. Under a different KSR rationale this would entail substituting a set of known models, for instance regression or tree-based - see at least Van para. [0054], with another set of models, for instance FFMs -see at least Juan section 4.6 Comparison on More Data Sets on pages 6-7 of 8, for performing predictive analytics one or more desired fields-features.
6.	Claims 3, 5-7, 12, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van in view of Mehanian et al. (Patent No.: US 11,042,898) referred to hereinafter as Mehanian.
	As per claims 3 and 12, Van discloses the claim limitations of claims 1 and 11 respectively. Van discloses [...] an electronic sell-through (EST) [...] the EST subset having an EST affinity for digital home-entertainment content, wherein the EST affinity is above an EST affinity threshold level; and providing an indication of the EST subset of users having the EST affinity above the EST affinity threshold level (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc."; 0046] note "the rankings 600 may be determined based on the likelihood of users to view a promoted media item, like "The New Show." The probabilities may be determined by the presentation engine 340 of FIG. 3 based on information about the users and information about the promoted media item. For example, an initial likelihood may be determined based on the descriptors ("cars" and "action") associated with the promoted media 
	Van suggests using plurality of models, see [0034]; [0049]-[0054], however Van in view of Juan expressly does not teach further comprising: identifying, via a second machine learning model, [... transaction type] subset from among the subset of users, [...].
	Mehanian teaches further comprising: identifying, via a second machine learning model, [... transaction type] subset from among the subset of users, [...] (see Figs. 5-6 and 10-12, and their associated disclosure; col 14 line 61 - col 15 line 26; col 16 line 30-43; col 17 lines 17-40; col 20 lines 1-18).  
	Therefore it would be obvious to a before the effective filing date of the invent to modify one or more of models in Van in view of Mehanian's teachings pertaining to training a particular type of model, namely purchase model. Motivation to modify would be to utilize predict what type of offer such as rental, download, purchase, see Van paras. [0015] and [0051], and would 
	As per claims 5 and 14, Van in view of Mehanian teaches the claim limitations of claims 3 and 12 respectively. Van  discloses [...] EST [...] type transaction (see (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that additionally or alternatively provides media items for consumption in other manners, such as purchase, rental, download, etc."), and Van suggests, see [0053], however Van expressly does not teach wherein, for the second machine learning model, a first user who had completed an [... particular type of]  transaction corresponding to particular primary content is assigned a first value of a binary parameter, and a second user who had not completed an [... particular type of]   transaction corresponding to the particular primary content is assigned a second value of the binary parameter different from the first value.
	Mehanian teaches wherein, for the second machine learning model, a first user who had completed an [... particular type of] transaction corresponding to particular primary content is assigned a first value of a binary parameter, and a second user who had not completed an [... particular type of]   transaction corresponding to the particular primary content is assigned a second value of the binary parameter different from the first value (see col 13 lines 36-41; see col 16 lines 6-18).  
	As per claims 6 and 15, Van in view of Mehanian teaches the claim limitations of claims 5 and 14 respectively. Van discloses [...] rental [...] type transaction (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations in a system that Van expressly does not teach wherein the second user being assigned the second value had completed a [... particular type of]  transaction corresponding to the particular primary content (see col 13 lines 36-41; see col 16 lines 6-18).  
	Mehanian teaches wherein the second user being assigned the second value had completed a [... particular type of]  transaction corresponding to the particular primary content (see col 13 lines 36-41; see col 16 lines 6-18). 
	As per claims 7 and 16, Van in view of Mehanian teaches the claim limitations of claims 5 and 14 respectively. Van suggests, see [0053], however Van expressly does not teach wherein the first value is equal to 1, and the second value is equal to 0.
	Mehanian teaches wherein the first value is equal to 1, and the second value is equal to 0 (see col 16 lines 6-18). 
	Therefore (as it applies to claims 5-7 and 14-16) it would be obvious to a before the effective filing date of the invention to modify Van in view of Mehanian's teachings pertaining to encoding user responses or clicks as feedback in binary form. Motivation to modify would be to utilize such user response (to purchase and/or non-purchase behavior data set) and encode them in models as user feedback to continuously update or refine the one or more models such that offer(s) having the highest probability of user acceptance or action can be presented to one or more users, see at least Mehanian col 13 lines 19-53, which could be of any consumption type transaction such as rental, purchase, download, etc., see at least Van [0015] and [0051].
7.	Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van in view of Mehanian and Juan. 
As per claims 4 and 13, Van in view of Mehanian teaches the claim limitations of claims 3 and 12 respectively. Van suggests using plurality of models, see [0034]; [0049]-[0054], Juan also suggests using plurality of models, see section 4.1 Experiment Settings page 4 of 8, however Van in view of  Mehanian expressly does not teach wherein the machine learning model and the second machine learning model each comprises a field-aware factorization machine (FFM) model. Juan teaches wherein the machine learning model and the second machine learning model each comprises a field-aware factorization machine (FFM) model (see Abstract and Introduction sections on pages 1-2 of 8; and section 4.6 Comparison on More Data Sets on pages 6-7 of 8).
	Therefore it would be obvious to a before the effective filing date of the invent to modify Van in view of Juan further in view of Browning's teachings pertaining to adding user to user segments based on factors such as size and TF-IDF. Motivation to modify would be to utilize a particular type of model over the others as it would outperform other models depending on type of data sets, see at least Juan section 4.6 Comparison on More Data Sets on pages 6-7 of 8. Under a different KSR rationale this would entail substituting a set of known models, for instance regression or tree-based - see at least Van para. [0054], with another set of models, for instance FFMs -see at least Juan section 4.6 Comparison on More Data Sets on pages 6-7 of 8, for performing predictive analytics one or more desired fields-features.
8.	Claims 8-9 and 17-18 and  are rejected under 35 U.S.C. 103(a) as being unpatentable over Van, in view of Mehanian, in view of Browning et al. (Pub. No: US 2015/0142888) referred to hereinafter as Browning.
	As per claims 8 and 17, Van in view of Mehanian teaches the claim limitations of claims 3 and 12 respectively. Van discloses [...] EST [...] type transaction (see (see [0015] note "while 
	However Van in view of Mehanian and Juan expressly does not teach determining whether a size of the EST subset of users below a particular size threshold; and upon determining that the size of the EST subset of users is below the particular size threshold, adding one or more additional users to the EST subset of users. Browning teaches determining whether a size of the EST subset of users below a particular size threshold; and upon determining that the size of the EST subset of users is below the particular size threshold, adding one or more additional users to the EST subset of users (see [0153]; [0250]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invent to modify Van in view Mehanian and Juan further in view of Browning's teachings pertaining to adding user to user segments based on factors such as size and TF-IDF. Motivation would be to identify using TF-IDF techniques such that similar user's based on term frequency can be identified for user segmentation, see at least Browning [0035]-[0037], and also adding users to a user segment or cluster that falls below a threshold that a minimum number of user is maintained such that it provides value to whom the user segment is provided, see at least Browning [0153] and [0250].
	As per claims 9 and 18, Van in view of Mehanian, and Browning teaches the claim limitations of claims 8 and 17 respectively. Van discloses [...] EST [...] type transaction (see [0015] note "while many of the examples disclosed herein are directed to streaming media (audio and/or video), the principles and concepts described may be applied to provide recommendations Van in view of Mehanian, and Juan expressly does not teach wherein adding the one or more additional users to the ... subset of users comprises employing term frequency-inverse document frequency (TF-IDF) techniques. Browning teaches wherein adding the one or more additional users to the ... subset of users comprises employing term frequency-inverse document frequency (TF-IDF) techniques (see [0035]-[0037]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invent to modify Van in view Mehanian and Juan further in view of Browning's teachings pertaining to adding user to user segments based on factors such as size and TF-IDF. Motivation would be to identify using TF-IDF techniques such that similar user's based on term frequency can be identified for user segmentation, see at least Browning [0035]-[0037], and also adding users to a user segment or cluster that falls below a threshold that a minimum number of user is maintained such that it provides value to whom the user segment is provided, see at least Browning [0153] and [0250].
9.	Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van, in view of Mehanian, in view of Snodgrass (Pub. No: US 2014/0089033) referred to hereinafter as Snodgrass.
	As per claims 10 and 19, Van in view of Mehanian teaches the claim limitations of claims 3 and 12 respectively. Van discloses further comprising providing secondary content for Van in view of Mehanian, and Juan expressly does not teach [...] soliciting EST purchase of the primary content. Snodgrass teaches [...] soliciting EST purchase of the primary content (see [00170] note "offers may be presented to the consumer in accordance with several different "flavors" and/or formats. For example, the OMS of the present invention supports both rental and Electronic Sell Through (EST) offers (with an ultraviolet variation).")
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invent to modify Van in view Mehanian and Juan further in view of Snodgrass's teachings pertaining to presenting offers or ads in association with particular type of transaction. Motivation to modify would be to present offers with different "flavors" and/or formats such as EST, subscription, pre-order, etc., see at least Snodgrass [0170].
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, note the following:

- Pub. No.: US2003/0004781 Mallon
[0083] In a step 404, a learning data set is provided. The learning data Set may include aggregate on-line interest data relating to Subjects similar to the Subject for which aggregate behavior is to be predicted (i.e., Subjects of a same type), Subject characteristics data for the Similar products, and actual aggregate behavior data related to the Similar Subjects. The learning data set will be further explained in the context of the example of predicting box office Sales of a movie. Particularly, in a specific embodiment, the learning data Set may include the on-line interest data described with refer ence to Table 2 and the Subject characteristics data described with reference to Table 3 for a plurality of movies for which box office Sales data is already available. Additionally, the learning data Set includes the actual box office Sales for those movies (i.e., actual activity data).
[0084] Next, in a step 408, the behavior predictor is trained using the learning data Set. Depending upon the behavior predictor used in any particular implementation (e.g., linear regression model, regression tree, neural net work, or other learning algorithms), different techniques for training the predictor may be used. AS described previously, in embodiments employing a Statistical model, the model generally generates predictions as a weighted 
[0085] As new data becomes available, the behavior pre dictor may optionally be retrained in a step 412. For example, in Some embodiments, the new data may be added to the learning data Set, and the Step 408 may be repeated using the updated learning data Set. In other embodiments, the behavior predictor may be incrementally adjusted using only the new data, or the new data in combination with a Subset of the data in the learning data Set. One skilled in the art will recognize many other variations, modifications, and alternatives. Step 412 may optionally be repeated as new data becomes available. 
[0086] Once the behavior predictor has been trained, it may be used to predict a measure of economic activity related to a product in a Step 416. In embodiments employ ing a Statistical model, the model generally generates a prediction by applying the weights determined in step 408 (and optionally, step 412) to the on-line interest data and/or Subject characteristics data relating to the Subject for which aggregate behavior is to be predicted.

- Pub. No.: US2011/0264551
[0005] Video-On-Demand (VOD) and Electronic Sell-Through (EST) are terms recognized in the art as describing systems and methods for delivering audio-visual content by individual electronic transmission to specified clients in response to specific requests. Although distinctions between VOD and EST may sometimes be blurry, the former generally refers to delivery of content with more limited usage rights than the latter. For example, purchase of a title for a single play on a single client device may be referred to as VOD. In comparison, EST generally refers to electronic content sold with fewer limitations, for example, unlimited playing rights on at least one client device, and sometimes including limited or unlimited playing rights on additional client devices registered under a subscriber account. Content for both VOD and EST delivery may comprise essentially the same electronic content, such as, for example, a motion picture or video program, with the distinctions between the two terms residing in the digital rights management features encapsulating the VOD or EST-delivered content.

- Pub. No.: US2015/0032814 A1
[0086] FIG. 9 is an implementation of a content delivery interface 900 for serving content 910 of a customized sequence of content to an end user and including feedback selection features 920, 930 for an end user to provide feedback during consumption of the content 910. The content 910 presented in the content delivery interface 900 may be presented in an iframe such that the content 910 is displayed from the content source hosting the content. The feedback selection features 920, 930 may be overlaid over a portion of the content 910 or may be separate from the presented content 910. The feedback selection features 920, 930 may include binary feedback selection features (i.e., 0 for negative, 1 for positive) having a positive feedback selection feature 920 and a negative feedback selection feature 930. In other implementations, other feedback selection features may be provided, such as graduated feedback selection features separated into 

[0087] FIG. 10 is an implementation of an end feedback interface 1000 including feedback selection features 1010, 1020 for an end user to provide feedback after consumption of content. As discussed above, the end feedback interface 1000 may be presented after content presented to the user ends (e.g., the end of a video, the end of audio, end of a document, etc.). In other instances, the end feedback interface 1000 may be presented after a predetermined period of time (e.g., for image content, the end feedback interface 1000 may be presented after 30 seconds, 60 seconds, 5 minutes, etc.). The feedback selection features 1010, 1020 may include binary feedback selection features (i.e., 0 for negative, 1 for positive) having a positive feedback selection feature 1020 and a negative feedback selection feature 1010. In other implementations, other feedback selection features may be provided, such as graduated feedback selection features separated into several levels (e.g., scored from 0 to 5 in increments of 1, scored from 0 to 10, scored from -5 to 5, scored from -10 to 10, etc.), a continuous feedback selection feature (e.g., a slide bar for providing a rating), etc. The end feedback interface 1000 may be provided as an interface for an application executing on a client device and/or as an interface for a web-based service provided through a webpage retrieved using a web browser of a client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Examiner, Art Unit 3688